1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    ZELOS FIELDS,                          Case No. CV 17-03122-VAP (SHK)
12                            Petitioner,
                                             ORDER DISMISSING ACTION
13                                           WITHOUT PREJUDICE
                       v.
14
15    WARREN L. MONTGOMERY,
      Warden,
16                   Respondent.
17
18
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
19
     relevant records on file, and the Report and Recommendation (“R&R”) of the
20
     United States Magistrate Judge. No objections to the Report and
21
     Recommendation were filed. The Court has made a de novo determination of the
22
     Report and Recommendation and the Court accepts the findings and
23
     recommendation of the Magistrate Judge.
24
           IT IS THEREFORE ORDERED that Judgment be entered dismissing this
25
     action with prejudice.
26
27   Dated: December 20, 2018
                                            HON. VIRGINIA A. PHILLIPS
28                                          Chief United States District Judge
